Title: From George Washington to George Clinton, 4 January 1781
From: Washington, George
To: Clinton, George


                        
                            Dear Sir
                            Head Quarters New Windsor 4th Jany 1781.
                        
                        I am extremely sorry to acquaint your Excellency that an event of a most alarming nature, but which I have
                            long apprehended, would happen in some part of the Army has taken place in the pennsylvania line cantonned near Morris
                            town—General Wayne informs me that on the night of the 1st instant a mutiny was excited among the non Commd Officers and
                            privates—several Officers were killed and wounded in endeavouring to quell it in the first instance, but resistance was
                            soon found vain—The troops paraded with their Arms, seized the Artillery of the division, and marched off in a body
                            towards Philada declaring their resolution to proceed to that City and lay their grievances before Congress—Genl
                            Wayne—Colo. Butler and Colo. Stewart will endeavour to remain with them, to keep them from committing excesses upon the
                            Country, and in hopes that some favourable opening may be found to bring them to reason—What will be the event of this
                            affair I do not know, or whether the spirit of defection will be confined to that line. The Officers have been
                            apprehensive of something of a like nature among the troops at these posts, who have the same causes of complaint—Should
                            this unfortunately be the case, we have no resource left for the security of the posts but the Militia, who would with
                            difficulty be got in in-sufficient numbers before the enemy might take advantage of the Revolt, for I have not the least
                            doubt, but they will hope to see the same spirit prevail among the troops here as among those at Morris town and will be
                            prepared for such an event—The River is intirely open and so far favorable—Under these circumstances, I think it
                            indispensably necessary that your Excellency should be as near the posts as possible—Your influence with the Militia would
                            give a spring to their exertions, and your advice upon such an occasion would be of infinite service to me. If the session
                            can be carried on by the Lieutenant Governor, I shall be glad to see you as soon as possible. But should any favorable
                            accounts from below, or an assurance of the affections of the troops here make your presence unnecessary, I shall dispatch
                            an Express to you by the Road on the East side of the River. I imagine the foregoing will have reached Albany, but not
                            perhaps circumstantially—Your Excellency will therefore communicate so much of it as you may think expedient. I have the
                            honor to be &c.

                    